              Case 3:19-mj-00075-JCH Document 1 Filed 12/26/19 Page 1 of 1 Pageid#: 1

 AO 44211711(Rev.11/11)Aî'
                         lem'Walrant                                                            .



                                       UNITEP STATESblsTm c'rcotrltT
                                                              forthe
                                             W estern D istrictofN orth Carolina
                                                                     '
                      United StatesofAm erica                             )
                                 V.                                       )             CaseNo. 0419 3;17CR00110-.
                                                                                                                 001
                                                                          )
                     '                                                    )
                    Tamara DevonnnM cclellan                              )
                            Depndunt      .                               j

                                                  AAREST W ARR ANT
To:       Any authorized 1aw enforcementoflker


          YOU ARE CO                    ED loarrestandbringbeforeaUllitedStatesmagistratejudgewithoutunnecessary
delay

(nameoyperasntol;eqwreste4 Tam am DevonnaM cclellan .

who isaccused.ofartoffense orviolationbased onthefollow ing docum ent5lcdw ith the court:

I
ZIIndictment            D SupersedingIndica ent     E(1lnformation        El1Superbeding Infontzation                                        (E1Complaint
(ZIProbation Vio
               'lationPetition          Z SupervisedReleastViolationPetkion                   IZIViolationNotice                                  ID OrderoftheCoMrt

Tl?isoffense isbriefly described asfollows: See Petition forW arrant.
'




                                                                                                            '                            '
    City andstate:           Charlotte.N C             .     .                    '
                                                                                  ..'
                                                                                    .
                                                                                      :               .         .        .   .

                         .

                                                                                  ' jgf.) (.j.
                                                                                    .
                                                                                             ; j.;
                                                                                                ...
                                                                                                                                                    sy
                                                                                                                                                     .'-.
                                                                                                                                                        ./
                                                                                                                                                         .:.r ,.
                                                                                                                                                      j5y    ..
                                                                                                                                                              yj.    .
                                                                                          .                  ,
                                                                                                                    ..
                                                                                                                                     .
                                                                                                                                         '              ryp.:
                                                                                                                                                            !k...J
                                                                                                                                                            ;
                                                                                    .   .                                        .

                                                                                        j: (u .: . ,,'  y .'
                                                                                                     z to
                                                                                                      .       .av
                                                                                                           w ot
                                                                                                                . c                           ?
                                                                                                           4p (o,@o>z
                                                              x eo ra

         Thiswan'antwasreceivedon(datel'                                 -àndthepersonwasarrestetlOll(date)
    atrcf/yandstate)                                                 .
    Date:


                                                                              '
                                                                                                          Printedz?zz?zlrlKzlzzfiI
                                                                                                                                 -
                                                                                                                                 //d?                                    -N
